Citation Nr: 1754705	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicides, to include Agent Orange.

2. Entitlement to service connection for hypertension, to include as due to herbicides, to include Agent Orange.

3. Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicides, to include Agent Orange.

4. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicides, to include Agent Orange.

5. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicides, to include Agent Orange. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board, most recently in March 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran is shown to have served in the South China Sea in 1971, but not to have set foot on land in the Republic of Vietnam, to have served aboard a ship operating on its inland waterways, nor to have had actual herbicide exposure during active service.

2. DM is not etiologically related to the Veteran's active service, was not manifest in service nor within one year of service; and, may not be presumed to have been incurred in service.

3. Hypertension is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.

4. Peripheral neuropathy of the left upper extremity was not manifest during active service nor within one year of service; and was not caused or aggravated by a service-connected disability.

5. Peripheral neuropathy of the right upper extremity was not manifest during active service nor within one year of service; and was not caused or aggravated by a service-connected disability

6. Peripheral neuropathy of the right lower extremity was not manifest during active service nor within one year of service; and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not due to or caused by service, nor may service connection be presumed.  38 U.S.C. § 1101, 1131 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2017).

2. Hypertension was not incurred in or caused by active service, and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. A neurological disability of the right upper extremity was not incurred in or caused by service, and was not caused or permanently worsened by a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4. A neurological disability of the left upper extremity was not incurred in or caused by service, and was not caused or permanently worsened by a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

5. A neurological disability of the right lower extremity was not incurred in or caused by service, and was not caused or permanently worsened by a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

The Board finds that additional VA examinations are not warranted in this case; given the facts described below, there exists no reasonable possibility that such examinations would provide evidence supporting the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4). 

Entitlement to Service Connection for DM

The Veteran asserts that he has diabetes due to active service.  Specifically, he asserts that he has diabetes due to exposure to herbicides while serving onboard a Navy vessel off the coast of Vietnam.

The Veteran's service treatment records (STRs) are silent for treatment, diagnosis or symptoms of diabetes during service.  At the Veteran's April 1972 separation examination, the Veteran's clinical evaluation was noted to be normal.  There is further no indication that the Veteran's diabetes was diagnosed within one year of discharge from service.  While the Veteran has asserted that he was diagnosed as early as 1973, the competent evidence of record indicates that the Veteran was diagnosed in 2004. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In August 2015, the Board remanded the Veteran's appeal, requesting further development to JSRRC for documents, ship histories, deck logs, and other sources of information related to U.S.S. Richard B. Anderson and U.S.S. Orleck.  The appeal was remanded once again in March 2017 in order to obtain additional medical records.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  In this regard, the Board is satisfied as to compliance with the instructions from its August 2015 and March 2017 remands.  To the extent these records were available, such records were obtained.  Therefore, the Board finds that the RO has complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) 

A January 2015 review of the Comp Services Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List identifies the U.S.S. Orleck (DD-886) operated on Mekong River delta during July 1969.  The Veteran did not report to the U.S.S. Orleck until December 3, 1971 as aforementioned.  As this is both prior to the Veteran's enlistment and outside the period in which the U.S.S. Orleck operated on the Mekong Delta, it does not serve to create a presumption of exposure to herbicides.  The Veteran reported to the U.S.S. Richard B. Anderson on July 8, 1970 and departed November 12, 1971.  However, evidence included in the claims file indicates the U.S.S. Anderson is listed as being deployed to the Indian Ocean from December 11, 1971 to January 10, 1972, and was then engaged in gunfire support operations off the coast of Vietnam in March 1972.  So the presumption of herbicide exposure for these ships in the time frame stated by the list for this Veteran is not applicable.  See January 2016 VA memo and associated documentation.

The Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List also states: "This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard large ocean - going ship that operated only on the offshore waters of Vietnam, unless evidence shows that the veteran went ashore."  First, the Board notes that the Veteran has received the Vietnam Service Medal (VSM).  However, such a medal is not indicative of service on the landmass of the Republic of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran is also not shown to have served aboard any ship that entered a Vietnam harbor or inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  As noted above, the Veteran's military personnel records (MPRs) indicate that he served aboard the U.S.S. Anderson from August 21, 1970 to February 11, 1971, as well as the U.S.S. Orleck (DD-886) from November 29, 1971 to December 10, 1971 and January 11, 1972 to January 12, 1972.  The evidence of record indicates that the Veteran never served on the landmass of Vietnam, or had duties or visitation in Vietnam.  In a July 2017 statement in support, the Veteran conceded, consonant with the findings of the JSRRC, that the U.S.S. Anderson served only in the blue waters off the coast of Vietnam.  In a February 2014 statement in support, he further indicated that the U.S.S. Anderson was docked approximately one-quarter mile from the coast of Vietnam, and was responsible for providing weapons and other military support to ground troops in Vietnam.  He further conceded that while serving aboard the U.S.S. Anderson that some soldiers did enter Vietnam for souvenir-like purchases, but he specifically did not disembark. 

In the Veteran's April 2011 substantive appeal, the Veteran asserted that his DM was also caused by exposure to chemicals used on the ship for weapons cleaning, cleaning of the ship itself, inhalation of smoke or fumes from the ship's exhaust and/or gun powder residue.  The Board recognizes the Veteran's contention that his DM was caused by cleaning chemicals; however, the Board finds that the Veteran is not competent to provide a nexus opinion in this case.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus opinion relating any disability to exposure to any chemicals, the Board finds that the etiology of the Veteran's DM is a complex medical question.  The Veteran has not been shown to possess medical knowledge or expertise and is therefore not competent to provide opinions as to the etiology of that disability.  See also, Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based upon the evidence of record, the Board finds that the Veteran's DM was not manifest during active service or within a year of discharge.  Further, as discussed above, the preponderance of the evidence fails to establish exposure to herbicides in service, which would preclude any presumptions of service connection under that theory.  The persuasive evidence demonstrates that the Veteran did not serve in the Republic of Vietnam or have any actual exposure to herbicides during active service.  Furthermore, his statement as to having been diagnosed with DM within one year after service is found to be not credible due to inconsistency with the other evidence of record; namely, a statement in June 2017 that he was unable to seek medical care for at least a year after service due to the lack of insurance or other financial means.  Diabetes mellitus is an internal disease process requiring medical testing for a diagnosis, not one that is capable of lay observation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In conclusion, the Board finds that a preponderance of the evidence is against the claim; as such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for Hypertension

The Veteran asserts that he has hypertension due to active service.  Specifically, he asserts that he has hypertension secondary to his DM.

The Veteran service treatment records (STRs) are silent for treatment, diagnosis or symptoms of hypertension during service.  At the Veteran's April 1972 separation examination, the Veteran's clinical evaluation, including his heart and vascular system was noted to be normal.  The Veteran's blood pressure at the time of separation was noted to be 124/75.  In short, there is no indication from the record that the Veteran suffered from hypertension during active service.  Further, there is no indication that the Veteran's hypertension was diagnosed within one year of service.  In a February 2014 statement in support, the Veteran conceded that his hypertension was not diagnosed until roughly 1975, at least three years after discharge from service.  The Veteran does not have medical training or credentials, and is not competent to provide evidence as to a hypertension diagnosis or causation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (addressing the criteria for a hypertension diagnosis).

As noted above, entitlement to service connection is warranted where the Veteran has service in the Republic of Vietnam, which includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board finds that the Veteran's hypertension was not manifest during active service or within a year of discharge.  The Veteran has stated that he was not diagnosed until roughly three years following discharge.  The record does not suggest and the Veteran has not asserted that his hypertension is directly related to his active service, including exposure to herbicides.  To the extent that he is claiming that his hypertension is due to his diabetes, such a theory of service connection on a secondary basis would be denied as a matter of law because service connection for diabetes is being denied herein.  38 C.F.R. § 3.310 (2017).

As such, service connection for hypertension, as secondary to diabetes mellitus is denied.  38 U.S.C. § 5107(a) (2012); 38 C.F.R. § 3.310 (2017).

Entitlement to Service Connection for Peripheral Neuropathies

The Veteran asserts that he has both bilateral upper extremity, as well as right lower extremity peripheral neuropathies secondary to his diabetes, which he has asserted is due to exposure to herbicides.  The record does not reflect and, in fact, the Veteran has not asserted that his peripheral neuropathies are directly due to service.  As noted above, herbicide exposure has not been conceded in this case, and there is no competent evidence showing peripheral neuropathy within one year of service.  Again, the Veteran does not have the training or credentials to provide competent evidence in this case.  

To the extent that he is claiming that he has neurological disabilities, secondary to his diabetes, such a theory of service connection on a secondary basis would be denied as a matter of law because service connection for diabetes is being denied herein.  38 C.F.R. § 3.310 (2017).


ORDER

Entitlement to service connection for DM is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


